DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species D in the reply filed on 10/08/2022 is acknowledged.  The traversal is on the ground(s) that the “Applicant believes that identifying Figs. 1-2 and Figs. 3-4 as different species is in error. Figs. 1-2 show a food preparation table system and Figs. 3-4 show a pan cooling system of a food preparation table”.  This is not found persuasive because the food preparation system is classified in F25D31/006 and the pan cooling system is classified in F25D2400/08. Claim 7 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 10/08//2022.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because the drawings include photographs, which 
are both not the only practicable medium for illustration of the invention, but are also of insufficient clarity to actually illustrate the invention. For example, it is unclear what figures 2, and 5-11 are intended to illustrate. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 6. The applicant is directed to consult the Manual of Patent Examining Procedure, section 608.02, and more specifically, 37 CFR 1.84, Standards for Drawings, section (b) (1), as quoted below: (b) Photographs (1) Black and white, Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. In this case, the examiner is requiring illustration by drawings in lieu of photographs or photograph/drawing combinations. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lintker (US 20150253062 A1). 
Regarding claim 1, Lintker teaches a food pan cooling system (pan chiller system 10), comprising: a cooled wall structure (pan chiller unit 20) at least in part defining a first food pan receiving location (food well 26) and having a first surface (opening 32) facing the first food pan receiving location (as shown on figure 1); and a first thermal shim (divider bar 30) connected to and at least partly in contact with the first surface (divider bar are in contact with opening 32, as shown on figure 1).
Regarding claim 2, Lintker teaches wherein a position of the thermal shim (position of divider bar along opening 32, as shown on figure 1) along a height (the height of opening 32, as shown on figure 1) of the first surface is adjustable (a length or profile of the divider bars 30 can be custom made to properly fit and accommodate different shapes/sizes of food pans 34 to obtain a close, pg2 paragraph 0023).
Regarding claim 3, Lintker teaches the cooled wall structure (pan chiller unit 20) at least in part defining a second food pan receiving location (stepped groove 46) and having a second surface facing the second food pan receiving location (as annotated below on figure 3); a second thermal shim (second divider bar 30) connected to and at least partly in contact with the second surface (as annotated below on figure 3).

    PNG
    media_image1.png
    824
    975
    media_image1.png
    Greyscale



Claims 8-9, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter et al (US 5355687 A).
Regarding claim 8, Carpenter teaches a food pan cooling system (refrigeration unit 50), comprising: a housing (cabinet 12) with a food item holding arrangement (holding food via pans 22, as shown on figure 2) including a recessed well area (recess area from device 52, figure 2) defining at least a first food pan receiving location (as illustrated below on figure 2) and a second food pan receiving location (as illustrated below on figure 2); wherein the first food pan receiving location includes a first cooled wall structure (panel-type evaporators 54, figures 2-3) in the recessed well area (recess area from device 52, figure 2) to at least in part define the first food pan receiving location (via broken lines, when installed onto cabinet 12, as shown on figure 2), the first cooled wall structure (54) having a first surface facing the first food pan receiving location (outer surface of housing 67 faces first food pan receiving location, figure 2); and a first thermal shim (structure 58, figure 3) connected to the first cooled wall structure (structure 58 forms part of panel type evaporator 54 therefore being connected, figure 3 and 4), the first thermal shim (58) having a first shim surface (inner surface of structure 58 that faces tubes 62, figure 3) and a second shim surface (outer surface of structure 58 that faces away from tubes 62, figure 3), the first shim surface (58) at least partly in contact with the first surface of the first cooled wall structure (structure 58 in contact with lower portion of 54, as shown on figure 3), and the second shim surface (outer surface of structure 58 that faces away from tubes 62, figure 3) facing the first food pan receiving location (as shown on figure 3).

    PNG
    media_image2.png
    916
    968
    media_image2.png
    Greyscale




Regarding claim 9, Carpenter teaches further comprising a mount arrangement (via screws, as shown on figure 3) configured to permit adjustment of a position of the first thermal shim along a height of the cooled wall structure (when structures 58 and 60 are installed on mounting bars 56 via screws, as shown on figure 3, the height of the structures can vary depending on loosening and tightening of the screws against mounting bars 56).
Regarding claim 12, Carpenter teaches further comprising: the first cooled wall structure (panel-type evaporators 54, figures 2-3) having a second surface facing the second food pan receiving location (as illustrated below on figure 2); and a second thermal shim (structure 60) connected to the first cooled wall structure (structure 60 forms part of panel type evaporator 54 therefore being connected, figure 3 and 4), the second thermal shim having a third shim surface (as illustrated below on figure 2) and a fourth shim surface (as illustrated below on figure 2), the third shim surface at least partly in contact with the second surface of the first cooled wall structure (structure 60 in contact with lower portion of 54, as illustrated on figure 3), and the fourth shim surface facing the second food pan receiving location (as illustrated below on figure 2).

    PNG
    media_image3.png
    777
    1005
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    806
    942
    media_image4.png
    Greyscale

Regarding claim 15, Carpenter teaches a method of enhancing thermal transfer between a cooled wall structure (via structures 58 and 60 made of stainless steel, as described in col 5 lines 40-41) of a food pan cooling system (refrigeration unit 50) and a food pan (pans 22) supported by the food pan cooling system, the method comprising: releasably mounting a thermal shim (structures 58 and 60) against a surface of the cooled wall structure (panel-type evaporator 54, figure 2) such that the thermal shim is located between the surface of the cooled wall structure and a food pan receiving location (as shown on figures 2-3); and positioning a food pan (pans 22) in the food pan receiving location (as illustrated below on figure 2) such that a wall portion of the food pan is in contact with the thermal shim for transferring heat from food product in the food pan (when installed, as shown on broken lines on figure 2), through the thermal shim (58 and 60) and to the cooled wall structure (panel-type evaporator 54, figures 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lintker (US 20150253062 A1) in view of DeMasi (US 20130247591 A1).
Regarding claim 5, Lintker teaches the invention as described above but fail to teach wherein the first thermal shim includes at least one magnet that retains the first thermal shim against the first surface.
However, DeMasi teaches wherein the first thermal shim (thermal control assembly 50, figure 2a) includes at least one magnet (via magnetic coupling, as described in pg4 paragraph 0044) that retains the first thermal shim (cover 75, figure 2a) against the first surface (surface of container body 10, figure 2a).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the pan system of Lintker to include wherein the first thermal shim includes at least one magnet that retains the first thermal shim against the first surface in view of the teachings of DeMasi to provide securing means to the container body.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lintker (US 20150253062 A1) in view of Carpenter et al (US 5355687 A).
Regarding claim 6, Lintker teaches the invention as described above but fails to teach further comprising: a food pan in the first food pan well, the food pan having a wall portion in contact with at least part of the first thermal shim to provide thermal transfer from the wall portion, through the first thermal shim and to the first surface.
However, Carpenter teaches further comprising: a food pan (pans 22) in the first food pan well (within opening 20, figure 2), the food pan (22) having a wall portion (lower body 22b) in contact with at least part of the first thermal shim (structure 58, figure 3) to provide thermal transfer from the wall portion (as described from col 5 line 59 to col 6 lines 1-5), through the first thermal shim (58) and to the first surface (surface of housing 67, figure 2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the pan system of Lintker to include a food pan in the first food pan well, the food pan having a wall portion in contact with at least part of the first thermal shim to provide thermal transfer from the wall portion, through the first thermal shim and to the first surface in view of the teachings of Carpenter to allow the food pan to enter the pan well for cooling purposes.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al (US 5355687 A) in view of DeMasi (US 20130247591 A1).
Regarding claim 10, Carpenter teaches the invention as described above but fail to teach wherein the mount arrangement comprises at least one of (i) a clamping assembly or (ii) a magnet. 
However, DeMasi teaches wherein the mount arrangement (via thermal control assembly having attachment structures, pg4 paragraph 0044) comprises a magnet (via magnetic coupling, as described in pg4 paragraph 0044).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the pan system of Carpenter to include wherein the mount arrangement comprises at least one of (i) a clamping assembly or (ii) a magnet in view of the teachings of DeMasi to provide a magnetic mounting arrangement.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al (US 5355687 A) in view of Shei et al (US 8931293 B2).
Regarding claim 11, Carpenter teaches the invention as described above but fail to teach further comprising: a first food pan positioned in the first food pan receiving location; wherein a height of the first thermal shim is less than a height of the first cooled wall structure; and wherein the first thermal shim is located alongside and at least partly in contact with an upper wall portion of the first food pan.
However, Shei teaches further comprising: a first food pan (food pan 5) positioned in the first food pan receiving location (food pan 5 positioned within multiple receiving locations, figure 1); wherein a height (height of layer 29, figure 3) of the first thermal shim (heat sink layer 29 comprises a thermally conductive metal, col 4 line 33) is less than a height (height of heat sink layer 29 is less than the height of side wall 49, as shown on figure 3) of the first cooled wall structure (side wall 49); and wherein the first thermal shim (heat sink layer 29) is located alongside and at least partly in contact with an upper wall portion of the first food pan (located along side and in contact with food pan 5, as shown on figure 3).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the pan system of Carpenter to include further comprising: a first food pan positioned in the first food pan receiving location; wherein a height of the first thermal shim is less than a height of the first cooled wall structure; and wherein the first thermal shim is located alongside and at least partly in contact with an upper wall portion of the first food pan in view of the teachings of Shei for the first thermal shim to make contact with the food pan in order to increase thermal conductivity between the first cooled wall structure and the food pan.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al (US 5355687 A) in view of DeMasi (US 20130247591 A1).
Regarding claim 16, Carpenter teaches the invention as described above but fail to teach wherein the step of releasably mounting involves magnetically attaching the thermal shim to the cooled wall structure 
However, DeMasi teaches wherein the step of releasably mounting involves magnetically attaching (via magnetic coupling, as described in pg4 paragraph 0044) the thermal shim (thermal control assembly 50, figure 2a) to the cooled wall structure (container body 10).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the pan system of Carpenter to include the step of releasably mounting involves magnetically attaching the thermal shim to the cooled wall structure in view of the teachings of DeMasi to magnetically attach the thermal control assembly to the container. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763